Citation Nr: 1454720	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  11-21 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES


1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for hairy cell leukemia, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his brother, and his daughter



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to July 1970, with subsequent service in the Army National Guard of Connecticut.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

The Veteran presented testimony at a May 2011 Decision Review Officer (DRO) hearing and at an October 2012 Board hearing by the undersigned Veterans Law Judge.  Transcripts of those hearings have been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a right ankle disability as well as hairy cell leukemia, to include as due to exposure to herbicide agents in Vietnam.  Unfortunately, the Board finds that another remand is required for additional development before these claims can be adjudicated.  

With respect to the claim for entitlement to service connection for a right ankle disability, the Veteran alleges that he was practicing for a physical training test while in Basic Training at Fort Jackson, South Carolina, in April 1970 when he tripped and fell backward into a hole, severely twisting his right ankle in the process.  The Veteran indicated that he went to sick call the next morning due to pain and swelling in the right ankle, at which time he was informed by medical staff that his right ankle sustained either a break or a fracture.  Although the Veteran's available service treatment records do not reveal treatment for an ankle injury, his service personnel record show that he was placed on a waiver, with the caveat that he participate in and successfully complete all other aspects of the 8-week Basic Training program.  Another service personnel record reveals that the Veteran was placed on a temporary 21-day profile for his lower extremity ("L-3") effective May 12, 1970.   

The Veteran has testified that although he did not seek any additional treatment for his right ankle in service, the injury never completely healed and consistently caused pain and swelling in the right ankle since that time.  A private treatment record dated in March 1999 diagnosed the Veteran as having a venous ulcer of the right leg, which the Veteran contends is a residual of the right ankle injury initially sustained in service.  In addition, in correspondence dated in May 2011, the Veteran's private orthopedist indicated that current X-rays revealed an "old malunited fracture of the distal to mid tibia."  The physician further stated that the Veteran suffered an injury of the right lower extremity while in Army boot camp 40 years ago.  

A review of the claims file reveals that the Veteran has not been provided with a VA examination with respect to his claim for entitlement to service connection for a right ankle disorder.  Based upon the above evidence, a VA examination should be scheduled in order to determine the nature and probable etiology of any current right ankle disability.  See 38 U.S.C.A. §5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claim of entitlement to service connection for hairy cell leukemia, to include as due to exposure to herbicide agents in Vietnam, the Board notes that a Veteran who served in the Republic of Vietnam during the Vietnam era, beginning in January 1962 and ending in May 1975, shall be presumed to have been exposed during such service to herbicide agents, including the herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  Moreover, hairy cell leukemia and other chronic B-cell leukemias are diseases presumed to have been incurred in service if a Veteran was exposed to Agent Orange.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§3.307(a)(6), 3.309(e).  Here, the Veteran has been diagnosed as having hairy cell leukemia.  As such, the issue of entitlement to service connection for leukemia turns on whether he served in the Republic of Vietnam during his period of active duty service.  

The Veteran contends that following the 8-week Basic Training program, he was supposed to begin training as a field wireman.  However, due to the ankle injury sustained during Basic Training, the Veteran remained at Fort Jackson, South Carolina, and was assigned to various odd jobs around the base before eventually being transferred to a supply unit in mid-May 1970 to drive 21/2-ton cargo trucks because he had a tractor trailer drivers' license.  At that point, the Veteran indicated that, in late May 1970 or early June 1970, he and a supply sergeant were erroneously deployed to Vietnam and attached to the 1st Cavalry Division at Duc Pho Base Camp in Quang Ngai Province.  There, he served as a heavy truck driver and participated in southbound convoys hauling supplies and ammunition down Vietnam's National Route 1A.  After approximately one month of service during June 1970, the Veteran contends that a clerical worker finally realized that the Veteran was erroneously deployed to Vietnam, and he was returned to Fort Jackson, South Carolina, on a civilian flight in July 1970, at which time he was transferred back to the Army National Guard of Connecticut.  The Veteran believes that both his arriving and departing flights went through the international airport in Da Nang, Vietnam.  

The RO obtained available service treatment records and service personnel records from the National Personnel Records Center (NPRC).  The RO then submitted a Personnel Information Exchange System (PIES) request asking the NPRC to furnish the Veteran's dates of service in Vietnam.  However, in January 2010, the NPRC responded that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  No other efforts were undertaken to verify the Veteran's alleged service in Vietnam.  

The Veteran's available service personnel records confirm that his military occupational specialty was once listed as "36K20," field wireman, but was listed as "76A10," supply clerk, upon his release from active duty.  They further reveal that he was transferred back to the Army National Guard of Connecticut in July 1970 following "17 weeks of ACDUTRA."

Although a review of the Veteran's available service records does not confirm the Veteran's presence in the Republic of Vietnam from May 1970 to June 1970, nothing in the record expressly contradicts the Veteran's timeline of events, i.e. there are no dated documents placing him at other locations during the month he claims to have served in Vietnam.  Vaccination records shows that he received trivalent oral polio vaccine at Fort Jackson on May 13, 1970; however, there is then a gap in his records until July 1970.  

In addition, the Veteran's testimony was corroborated by his younger brother, who indicated that the Veteran would call home from Vietnam during the month he was stationed there.  The Veteran has also submitted photographs of his Army jacket which displays the patch of the 1st Cavalry Division, which was deployed to the Republic of Vietnam during the time period in question.  In addition, the Veteran submitted envelopes which were addressed to him at Fort Jackson, South Carolina, in May 1970 and then redirected numerous times because the Veteran's location could not be determined.  As such, the Board finds that additional action should be undertaken to develop the record as to the Veteran's claimed in-service herbicide exposure.  When obtaining records in Federal custody, VA must make as many requests as are necessary to obtain relevant records, until VA concludes that further efforts to obtain these records are futile.  38 C.F.R. § 3.159(c)(2) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Connecticut Office of the Adjutant General, the Connecticut Military Department, the 1st Cavalry Division of the United States Army at Fort Hood, Texas, and any other appropriate records repository in an attempt to verify the Veteran's presence in Vietnam from approximately May 1970 to June 1970.  According to the Veteran's testimony, he was attached to the Army's 1st Cavalry Division at Duc Pho Base Camp in Quang Ngai Province.  There, he served as a heavy truck driver and participated in southbound convoys down Vietnam's National Route 1A.  The procedures set forth in 38 C.F.R. § 3.159(c) regarding records requests from Federal facilities must be followed.  All records and responses received should be associated with the claims file.

2.  Schedule the Veteran for an appropriate VA examination in order to determine the nature and probable etiology of any current right ankle disability, to include a venous ulcer and old malunited fracture of the distal to mid tibia.   

The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  

All pertinent symptomatology and findings with respect to the right ankle must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that any current right ankle disability (to include a venous ulcer and old malunited fracture of the distal to mid tibia) was caused by, or is otherwise related to service, to include the Veteran's alleged twisting injury of the right ankle during Basic Training in April 1970.

A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file.

3.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  After the development requested is completed, readjudicate the claims.  If any benefit sought remains denied, then furnish the Veteran a Supplemental Statement of the Case and allow him a reasonable opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



